       Case 3:20-cr-00019-JAJ-SBJ Document 51 Filed 03/17/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA



UNITED STATES OF AMERICA,
                                                     CRIMINAL NO. 3:20-cr-19
               Plaintiff,
                                                     DEFENDANT’S
v.                                                   SENTENCING MEMORANDUM

JEFREN MORENO-GODOY,

               Defendant.


I.     INTRODUCTION

       On August 24, 2020, Defendant, Jefren Moreno-Godoy, entered a plea of guilty to counts

one and three of the three count indictment, pleading guilty to misuse of social security number,

contrary to 42 U.S.C. § 408(a)(7)(B), (charged in count one), and aggravated identify theft,

contrary to 18 U.S.C. § 1028A(a)(1), (charged in count three). Sentencing in the matter is

scheduled for March 19, 2021. The final presentence report guideline calculation produces a

total offense level of six and a criminal history category V. This calculation results in an

advisory guideline range of 9 to 15 months’ imprisonment. Count three carries a mandatory two

year sentence that must be imposed consecutive to the sentence ordered in count one. There are

no contested guideline issues. The defense respectfully requests that the court exercise its

discretion and sentence Mr. Moreno-Godoy to a sentence at the low end of the guideline range,

and maintains such a sentence is sufficient, but not greater than necessary, to accomplish the

goals of sentencing pursuant to Title 18 U.S.C. § 3553(a).



                                                 1
       Case 3:20-cr-00019-JAJ-SBJ Document 51 Filed 03/17/21 Page 2 of 4




 II.   UNDER THE FACTORS SET FORTH IN 18 U.S.C. § 3553(a), MR. MORENO-
       GODOY SHOULD RECEIVE A SENTENCE AT THE LOW END OF THE
       GUIDELINE RANGE.

       A.      Legal Authority

       Title 18 U.S.C. § 3553(a) provides that the court shall impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth in paragraph (2) of this

subsection. Paragraph 2 refers to:

               “The need for the sentence imposed - A) to reflect the seriousness of the
               offense; to promote respect for the law, and to provide just punishment for
               the offense; B) to afford adequate deterrence to criminal conduct; C) to
               protect the public from further crimes of the defendant; and D) to provide
               the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.”

Among other factors, a sentencing court is required to consider “the nature and circumstances of

the offense and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

There are several mitigating factors present in the instant case.

       B. Analysis

       The history and characteristics of Mr. Moreno-Godoy support a mitigated sentence. Mr.

Moreno-Godoy fled his country based on concerns for his safety. (PSR, ¶ 53). He was a young

man when he made this decision. (PSR, ¶ 53) (providing year of entry as 2005). His early life

was very difficult. He was raised by his grandmother because he was abandoned by both

parents. (PSR, ¶ 44). His mother left him when he was only 3 years of age. Id. He has never

established a relationship with is mother. (PSR, ¶ 48). His father left the country when Mr.

Moreno-Godoy was 13 or 14 years of age, but lived separately from Mr. Moreno-Godoy before

leaving. (PSR, ¶ 44). His father eventually relocated in the United States but currently resides

in Columbia. (PSR, ¶ 47). Mr. Moreno-Godoy missed the guidance and relationship with his

                                                  2
        Case 3:20-cr-00019-JAJ-SBJ Document 51 Filed 03/17/21 Page 3 of 4




father when he was young but later reestablished contact with him and continues to communicate

with him regularly (prior to being in custody). (PSR, ¶ 48). Although Mr. Moreno-Godoy’s

grandmother assumed responsibility for his care as a child, in the absence of his parents, she

struggled financially to do so. (PSR, ¶ 46).

       While living in the United States, Mr. Moreno-Godoy established a strong relationship

with Idania Damari Sauceda, with whom he has an 11 year old daughter. Id. She confirms the

struggles Mr. Moreno-Godoy had early in his life. Although she is no longer in a romantic

relationship with Mr. Moreno-Godoy, she considers him close enough to be part of her family.

Id. She describes the continued relationship Mr. Moreno-Godoy fosters with his daughter,

recognizing his own experience of abandonment by his parents. In her opinion, Mr. Moreno-

Godoy is remorseful for his actions, and describes him as a “broken” person.

       Mr. Moreno-Godoy’s level of accountability is reflected by his response to his current

situation. He entered a plea of guilty to the above captioned case in a timely manner. He has

not incurred a single conduct violation while incarcerated in pretrial detention and pending

sentencing. (PSR, ¶ 7).

III.   CONCLUSION

       For all of the foregoing reasons, the defendant requests that the court exercise its

discretion to determine a sentence sufficient, but not greater than necessary, to fulfill the goals of

sentencing under 18 U.S.C. § 3553(a), and respectfully asserts a mitigated guideline sentence is

appropriate based on the nature and circumstances of the offense.




                                                  3
      Case 3:20-cr-00019-JAJ-SBJ Document 51 Filed 03/17/21 Page 4 of 4




                                                 Respectfully submitted,

                                                 FEDERAL DEFENDER'S OFFICE
                                                 CBI Bank & Trust Building
                                                 101 W. 2nd Street, Suite 401
                                                 Davenport, Iowa 52801-1815
                                                 TELEPHONE: (563) 322-8931
                                                 TELEFAX: (563) 383-0052
                                                 EMAIL: diane_helphrey@fd.org

                                                 By:        /s/ Diane Helphrey
                                                            Diane Helphrey
                                                            Assistant Federal Defender
                                                            ATTORNEY FOR DEFENDANT


cc: Clifford Cronk, AUSA
                                       CERTIFICATE OF SERVICE
                           I hereby certify that on March 17, 2021, I electronically
                           filed this document with the Clerk of Court using the ECF
                           system which will serve it on the appropriate parties.
                                               /s/




                                                     4
